Exhibit 99.1 Ernie Ortega Joins Towerstream – Former Cogent Chief Revenue Officer will Assume Consulting Role for Sales and Marketing MIDDLETOWN, R.I., September 15, 2016 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a leading Fixed-Wireless Fiber Alternative company,announces Ernie Ortega will be expanding his role with the company. Ernie will assist the company as a consultant focusing on Towerstream's sales and marketing strategy. Ernie is formerly CRO at Cogent Communications and most recently CRO at Colt and presently is an advisor to Towerstream. He will work in the Company’s Middletown, RI corporate offices where he will work closely with Towerstream's sales and marketing teams. Management Comment “Ernie has delivered to both Cogent and Colt meaningful and steady sales increases,” stated Philip Urso, Interim Chief Executive Officer. “He sees the opportunity for increased penetration using our massive Fixed-Wireless network above major cities in the US.” “I have been following Fixed-Wireless closely. It is clear that it has reached parity with fiber, and is superior to fiber in cost and speed to install. I am excited about the possibilities
